Case 3:19-cr-00168-HTW-LRA Document1 Filed 08/20/19 Page 1 of 1

SOUTHERN DISTRICT OF MISSISSIPP}

IN THE UNITED STATES DISTRICT COURT Fil
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI AUG 20 2019
NORTHERN DIVISION

         

 

 

ARTHUR JOHNSTON

 

BY

 

DEPUTY;

UNITED STATES OF AMERICA
v. CRIMINAL NO. .7./7C/ JOST
PASCUAL LUCAS-PEREZ

a/k/a Eric G. Hernandez
a/k/a Eric Gonzalo Hernandez

MOTION TO SEAL

The United States of America requests that the Indictment and all documents filed herein
be sealed, and represents the following:

The Grand Jury has returned an Indictment against the Defendant. Revealing the
existence of the file and Indictment prior to the arrest of the Defendant would jeopardize law
enforcement agents and greatly impede the apprehension of the Defendant. However, the
government requests that the U.S. Marshal Service and/or the United States Attorney’s Office be
allowed to make copies of the Indictment, warrant, and any related documents available to other
federal, state and local law enforcement agencies who request the same to facilitate the arrest and
detention of the Defendant.

WHEREFORE, the United States requests that the Court SEAL the file and all
documents filed including but not limited to the Indictment and Return, and this Motion and the
Order to Seal, pending the arrest of the Defendant and that copies be distributed to law
enforcement agencies as needed to facilitate the arrest and detention for the Defendant.

Respectfully submitted,
D. MICHAEL HURST, JR.

United a
By: (AZ

ynn Murray
Assistant United States Attorney
MS Bar # 3690
